Exhibit 10.4

PROMISSORY NOTE

(Auburn Meadows)

 

$11,018,192.00   February 3, 2014

Loan No. 706109330

FOR VALUE RECEIVED, CHP AUBURN WA OWNER, LLC, a Delaware limited liability
company (“Owner”), and CHP AUBURN WA TENANT CORP., a Delaware corporation
(“Operator”, and together with Owner, “Borrower”), promise to pay to the order
of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
(“Lender”, which shall also mean successors and assigns who become holders of
this Note), at 2100 Ross Avenue, Suite 2500, Dallas, Texas 75201, the principal
sum of ELEVEN MILLION EIGHTEEN THOUSAND ONE HUNDRED NINETY-TWO AND NO/100 U.S.
DOLLARS ($11,018,192.00), with interest on the unpaid balance (the “Balance”) at
the applicable rate or rates set forth in the Loan Agreement (defined below)
from and including the Funding Date (as defined in the Loan Agreement) under
this Promissory Note (this “Note”) until Maturity (as defined in the Loan
Agreement), and to be paid in accordance with the terms of this Note and that
certain Amended and Restated Loan Agreement dated as of the date hereof by and
among Borrower, the Related Borrowers (as defined in the Instrument [defined
below]), and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
Capitalized terms used without definition in this Note shall have the meanings
ascribed to them in the Loan Agreement or that certain Deed of Trust and
Security Agreement (with Fixture Filing) (Auburn Meadows – First) dated as of
the date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Instrument”), as applicable.

1. Payment Terms. Borrower agrees to pay the principal sum of this Note and
interest on the unpaid principal sum of this Note from time to time outstanding
at the rates and at the times specified in the Loan Agreement, and the entire
Obligations shall be due and payable on the Maturity Date.

2. Default and Acceleration. The Loan and the Obligations shall become
immediately due and payable, at the option of Lender, upon the occurrence of any
Event of Default.

3. Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 9.02 of the Loan Agreement.

4. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (the “Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender, and Lender shall promptly
credit the Excess Amount against the Balance (without Prepayment Premium or
other premium) or refund to Borrower any portion of the Excess Amount which
cannot be so credited.

5. Security and Documents Incorporated. This Note is the Auburn Meadows Note
referred to in the Loan Agreement and the Instrument and is the Note secured by
the Instrument and the Property (as defined in the Instrument). Borrower shall
observe and perform all of the terms and conditions in the Documents (as defined
in the Instrument). All of the provisions of the other Documents (including,
without limitation, the limited and full recourse liability provisions of
Article VIII of the Loan Agreement) are incorporated into this Note to the same
extent and with the same force as if fully set forth in this Note.



--------------------------------------------------------------------------------

6. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

7. Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

8. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the applicable Property State.

10. State-Specific Provisions.

(a) Notice to Borrower. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.

(b) Use of Loan Proceeds. Borrower represents and warrants to Lender that the
proceeds of the Loan are to be used for commercial and business purposes only.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

Prudential Loan No. 706109330

CNL BV Portfolio

Promissory Note (Auburn Meadows)

2



--------------------------------------------------------------------------------

PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND
CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER: OWNER: CHP AUBURN WA OWNER, LLC, a Delaware limited liability company
By:  

/s/ Steven M. Wortman         [SEAL]

Name:   Steven M. Wortman Title:   Senior Vice President OPERATOR: CHP AUBURN WA
TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman

Name:   Steven M. Wortman Title:   Senior Vice President  
                [CORPORATE SEAL]

 

Prudential Loan No. 706109330

CNL BV Portfolio

Promissory Note (Auburn Meadows)